Exhibit INDEPENDENT AUDITOR'S CONSENT We were the independent auditor of So Act Network, Inc. (F/K/A 43010, Inc.) from December 9, 2005 (inception) to January 16, 2009.We audited the financial statements of So Act Network, Inc. for the year ended December 31, 2007 and issued a report dated February 25, 2008. We hereby consent to the use in this Registration Form on Form S-1 the audited balance sheets of So Act Network as of December 31, 2007 and the related statements of operations, stockholders’ equity, and cash flows for the twelve months then ended. We also consent to the reference to our Firm under the caption “Experts” in this Registration Statement. /s/ Gately & Associates, LLC. GATELY & ASSOCIATES, LLC. Altamonte,
